Citation Nr: 0929557	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by poor circulation.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for disability 
manifested by swelling of the legs and knees.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from November 3, 
1954, to November 1, 1957; he had 2 years and 8 months of 
active service prior to November 3, 1954, including a period 
from January 8, 1952, to January 7, 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

At a July 2008 hearing before the RO, the Veteran contended 
that his claimed disabilities are the result of his periods 
of active military service.  Specifically, the Veteran 
attributes hearing loss and tinnitus to warehouse noise to 
which he was exposed in service.  Hearing Transcript at 10.  
Additionally, the Veteran contended that lower extremity 
disabilities began in service and that he received treatment 
for his disabilities while in service.  Hearing Transcript 
at 5.  Thus, the Veteran contends that service connection is 
warranted for hearing loss, tinnitus, poor circulation, 
arthritis, and swelling of the legs and knees.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The RO attempted to obtain the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  However, the NPRC informed the RO that STRs were 
unavailable because they were likely destroyed by fire.  
Further efforts to obtain the missing STRs would be futile.  
See 38 C.F.R. § 3.159(c)(2).  Nonetheless, a copy of the 
Veteran's separation examination reports from December 1953 
and October 1957 have been associated with the claims file.  
The Board notes that VA has heighted duties when the 
Veteran's medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The RO also attempted to obtain medical records from the 
Social Security Administration (SSA); however, the SSA 
informed the RO that the Veteran's records had been 
destroyed.  

A review of the Veteran's post-service medical treatment 
records reveals that, in February 2005, the Veteran reported 
that he underwent surgery fifteen years earlier at 
St. Vincent's Hospital.  In addition, at a July 2008 hearing, 
the Veteran again reported that he received treatment for his 
claimed disabilities at St. Vincent Hospital.  However, the 
RO has not attempted to obtain medical records from 
St. Vincent Hospital.

The provisions of 38 C.F.R. § 3.159(e)(2) indicate that, 
"[i]f VA becomes aware of the existence of relevant records 
before deciding the claim, VA will notify the claimant of the 
records and request that the claimant provide a release for 
the records.  If the claimant does not provide any necessary 
release of the relevant records that VA is unable to obtain, 
VA will request that the claimant obtain the records and 
provide them to VA."  Thus, the case must be remanded in 
order for the RO to attempt to obtain all relevant records 
from St. Vincent Hospital and associate them with the claims 
file.

Finally, given that the Veteran has provided information on 
events and his experience in service, as well as information 
regarding continuity of symptoms he has experienced since 
service, VA has a duty to obtain a medical opinion that 
addresses the possible nexus between currently shown 
disability and the problems the veteran had in service and 
ever since.

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from St. 
Vincent Hospital and any other medical 
facility identified by the Veteran.  
Obtain releases from the Veteran as 
necessary.  Assist the veteran in 
obtaining any identified records.  Inform 
the Veteran of his obligation to provide 
releases and to submit records should the 
requested records not be provided by St. 
Vincent Hospital.  

2.  Obtain the veteran's VA treatment 
records from the Indianapolis VAMC 
prepared since July 2007, and associate 
the records with the claims folder.

3.  Schedule the Veteran for VA 
examinations of each claimed disability.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2008).)  The claims file, including a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner(s).  The examiner(s) 
should take a detailed history from the 
Veteran, especially with respect to 
symptoms experienced during service and 
thereafter, conduct an examination, and 
ensure that all tests necessary to 
providing the opinion requested below are 
conducted. 

In consideration of the examination 
results, the examiner(s) should ascertain 
whether the Veteran has disability for VA 
purposes, specifically hearing loss, 
tinnitus, disability manifested by poor 
circulation, arthritis, and disability 
manifested by swelling of the legs and 
knees.  All appropriate studies, such as 
audiological testing, and x-rays of 
joints about which the Veteran complains 
to determine whether he has arthritis, 
should be conducted.  The examiner(s) 
should then discuss the onset of each 
diagnosed disability based on the medical 
evidence of record and the Veteran's 
stated history.  The examiner(s) should 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that each diagnosed 
disability is related to the Veteran's 
period of active military service.  The 
bases for the opinion(s) provided should 
be explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examinations have 
been completed, the report(s) should be 
reviewed to ensure it is in complete 
compliance with the directives of this 
remand.  If any report is deficient, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss, tinnitus, 
disability manifested by poor 
circulation, arthritis, and disability 
manifested by swelling of the legs and 
knees.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

